Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 14, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Downing (2018/0164061) in view of Ehrlich (2018/0292172).
Downing discloses a weapon system 10 for operating a firearm 12 comprising most
claimed elements including a sight 14; a processor 30 with memory; an optical reader that supplies receiver operator-identification information to the processor to control
the weapon; where the optical reader comprises a camera 20 comprising a facial
recognition system (paragraph 15) or an iris identification system (paragraph 16).
Downing fails to disclose a sighting system coupled to the processor and memory that
allows automatic adjustment of the sighting system to improve accuracy.  Ehrlich teaches that it is known for a firearm to have an aiming system 200 that includes sensors (including barrel motion sensors, angle sensors, temperature sensors, and ballistic data; see paragraphs 82 and 83); and a processor 238 which performs ballistic calculations and automatically adjusts the angle of an aiming laser 215 to improve accuracy of the firearm. Motivation is the improved performance available from having a sighting system able to be adjusted for greater accuracy and, in particular, to adjust the pointing of an aiming laser. To employ the teachings of Ehrlich on the weapon system of Downing is considered to have been obvious to one having ordinary skill in the art.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Downing (2018/0164061) in view of Ehrlich (2018/0292172) as applied to claims 1, 2, 5-7, 14, and 43 above, and further in view of Eppler (2018/0292172).
Downing fails to disclose that the optical reader can be configured to read bar codes.  Eppler teaches that it is well known to use optical readers 28 in a weapons system that can read bar codes 30 (column 3, lines 5-6) as a means to input information into the system.  Motivation to combine is the mere inclusion of a well known optical input system to be the means for imputing required information into the firearm system.  To employ the teachings of Eppler on the firearm of Downing and have a bar code reader is considered to have been obvious to one having ordinary skill in the art.

Applicant's arguments filed 8-29-22 have been fully considered. The rejection in view of Eppler and Ehrlich has been withdrawn in view of the arguments presented.  However, the arguments in regard to the rejection over Downing and Ehrlich are not persuasive.  Applicant argues that nothing in Downing or Erlich show the adjustment of the aiming lasers based on data selected from the group newly added to claim 1.  However, as pointed out the in rejection above, Ehrlich does show the collection and use of data from the list in claims 1 in its aiming system.
In regard to the non-elected claims, Applicant is correct that an allowed linking claim would also enable allowment of the dependent claims.   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE